DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 7, drawn to a product, namely a genus of proteins of unknown metes and bounds, classified in A61K 38/00+.
II. Claims 9-11, 16, 22-26, and 32-33, drawn to products comprising polynucleotides, classified in C12N15/86+.
III. Claims 12-14, 27-31, drawn to products, namely a cell engineered to express a “TatCARD fusion protein”, classified in A61K48/00+.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Groups I and Group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group II and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination is understood to encompass gene therapy wherein the cell is a human cell and the materially distinct products utilized to produce proteins in expression systems (e.g., bacterial cells, insect cells, etc.).  The subcombination has separate utility such as in non-cell expression systems, medicine, blotting techniques, capture assays, other in vitro biochemical assays, as well as separate utility in methods of producing the combination.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and Examination burden because the claims are directed to a broad genus of proteins, cells, and polynucleotides, which potentially comprise numerous points of variability, such as sequence identity, protein domains and domain arrangement, viral vector selection, cell type selection (e.g., human, insect, bacterial, etc.), signal peptide selection, etc. Accordingly, from a combinatorial perspective, the claims read upon a vast and highly varied genus of products. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the vast number of potential combinations claimed, there is a substantial search burden if a species elections is not required. In addition, there is an examination burden, because each species and subgenera must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112). Here, the term “TatCARD protein” does not appear to be an art-recognized term in the prior art, and therefore a determination of the metes and bounds of such novel phrases must be made prior to conducting a full search. In addition, examination requires consideration of whether or not the limited species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability. Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species election:
All claims appear generic with respect to at least one parameter.  Claims 7, 9, 12, and 32 are independent claims. Per MPEP § 803.02(III)(A) and § 809.02(a), Applicant is required to “a single disclosed species” or “grouping of patentably indistinct species”.
If Applicant elects Group I (peptide), Applicant should elect “a single disclosed species” (see, e.g., MPEP § 803.02(III)(A) and § 809.02(a), emphasis added) of polypeptide reading upon at least one claim of Group I.  For example, Applicant may elect SEQ ID NO: 1 or another fully disclosed, species of record.
If Applicant elects Group II (polynucleotides), Applicant should elect “a single disclosed species” (see, e.g., MPEP § 803.02(III)(A) and § 809.02(a), emphasis added) of polynucleotide reading upon at least one claim of Group II.  For example, Applicant may elect SEQ ID NO: 2 or another fully disclosed, species of record1.  
If Applicant elects Group III (Engineered cell), Applicant should elect “a single disclosed species” (see, e.g., MPEP § 803.02(III)(A) and § 809.02(a), emphasis added) of engineered cell reading upon at least one claim of Group III.  For example, Applicant may elect the vitreous cells of C57B/6 mice expressing sGFP-TatCard (see, e.g., Spec. at 32 at final ¶), ARPE-19 cells expressing TatCARD (see, e.g., Spec. at 31 at lines 10-12), or another fully disclosed, species of record by identifying the cell type and expressed protein.  The protein sequences expressed by such cells do not appear to be provided in the disclosed examples, but are reasonably assumed to express a protein comprising SEQ ID NO: 1; if this assumption is incorrect, Applicant should so clearly admit and direct the Examiner to supporting disclosures.

If Applicant has comments, questions, or concerns regarding the restriction/election requirement, Applicant is invited to contact the Examiner for clarification. 


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The applicable search burden has already been set forth above, and that discussion is incorporated herein as applicable to the species election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is advised that Figures 1 and 6 do not disclose a “species”, but rather disclose broad subgenera having multiple points of variability corresponding to the range of sequences permissible at each labeled position.  Accordingly, if Applicant wishes to elect such structures as a single “grouping of patentably indistinct species”, Applicant should so clearly state that all species encompassed by the entire subgenus are “patentably indistinct” from one another and are “obvious variants” of each other.  For example, a single species cannot read upon both claim 25 and 26, unless such differences amount to obvious variants, but such embodiments would need to be admitted on record to be “obvious variants”.